PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Luis Deliz-Torres                                                   Cr.: 21-00245-001
                                                                                     PACTS #: 2870703

Name of Sentencing Judicial Officers: THE HONORABLE GREGORY H. WOODS
                                      UNITED STATES DISTRICT JUDGE (SD/NY)

Name of Assigned Judicial Officer:      THE HONORABLE CLAIRE C. CECCHI
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 07/24/2020

Original Offense:   Count 1: Conspiracy To Distribute and Possess with Intent to Distribute Heroin and
                    Cocaine; 21 U.S.C. § 846, 21 U.S.C § 841(b)(1)(A), Class A Felony.
                    Count 2: Illegal Entry; 8 U.S.C. § 1325(a), Class B Misdemeanor.
                    Count 3: False Social Security Number; 42 U.S.C. § 408(a)(7)(B), Class D Felony.

Original Sentence: Time Served, 3 years supervised release

Special Conditions: Comply with ICE Instructions and Search/Seizure

Type of Supervision: Supervised Release                       Date Supervision Commenced: 07/24/2020

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   'You must refrain from any unlawful use of a controlled substance.
                     On May 7, 2021, Deliz-Torres submitted a urine sample which was positive
                     for benzodiazepines. Furthermore, he signed an admission form admitting to
                     the use of diazepam.

U.S. Probation Officer Action:

Deliz-Torres is using medication he received from the Dominican Republic. He was counseled he cannot
use a controlled substance unless he has a valid prescription or medical documentation from his
physician. He has agreed to terminate the medication until he can obtain proper prescription and provide
documentation to the probation office. The probation officer will continue to monitor and will notify the
Court accordingly.
                                                                                        Prob 12A – page 2
                                                                                         Luis Deliz-Torres


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer
                                                        Shannan DaSilva

                                                        By:   SHANNAN P. DASILVA
                                                              U.S. Probation Officer

/ spd

APPROVED:


Elisa Martinez                     5/14/2021

ELISA MARTINEZ                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                 Signature of Judicial Officer


                                                                   5/18/2021
                                                                            Date
